Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 09/06/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 09/06/2022 have been entered.
Priority
This application, filed 09/27/2019, Pub. No. US 2020/0025748 A1, published 01/23/2020, is a continuation of PCT/JP2018/013406, filed 03/29/2018, which claims foreign priority to JP 2017-066921, filed 03/30/2017.

Status of Claims
Claims 1-20 are pending.  Claims 1-20 have been subject to election/restriction requirement mailed 10/15/2021.  Claims 1 and 6 have been amended, as set forth in Applicant’s amendment filed 04/18/2022.  Claims 1 and 6 have been amended, as set forth in Applicant’s amendment filed 09/06/2022.  Claims 5, 7-11 and 14-20 are withdrawn from consideration.  Claims 1-4, 6, 12 and 13 are examined.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 06/29/2022 (2 IDS), 08/25/2022 and 09/16/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner. 

Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejection of Claims 1-4, 6, 12 and 13 under 35 U.S.C. 103 as being unpatentable over Kasagi et al., US 2014/295468 A1, published 10/02/2014, in view of Rurack et al., US 2011/054187 A1, published 03/03/2011, is withdrawn in view of Applicant’s amendment of the claims.
II.	The rejection of Claims 1-4, 12 and 13 under 35 U.S.C. 103 as being unpatentable over Kasagi et al., US 2014/295468 A1, published 10/02/2014, in view of Hecht et al., "Fluorinated Boron-Dipyrromethene (BODIPY) Dyes: Bright and Versatile Probes for Surface Analysis", Chem. Open, 2013, vol. 2, no. 1, pp. 25-38, is withdrawn in view of Applicant’s amendment of the claims.
III.	The provisional rejection of Claims 1-4, 6, 12 and 13 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of copending Application No. 16/585,758, Pub. No. US 2020/0025771 A1, published 01/23/2020, is withdrawn in view of the Terminal Disclaimer filed and approved 09/06/2022.
IV.	The provisional rejection of Claims 1-4, 6, 12 and 13 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of copending Application No. 16/585,231, Pub. No. US 2020/0033334 A1, published 01/30/2020, is withdrawn in view of the Terminal Disclaimer filed and approved 09/06/2022.
V.	The provisional rejection of Claims 1-4, 6, 12 and 13 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-13 of copending Application No. 16/999,138, Pub. No. US 2020/0378962 A1, published 12/03/2020, is withdrawn in view of the Terminal Disclaimer filed and approved 09/06/2022.
VI.	The provisional rejection of Claims 1-4, 6, 12 and 13 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-8 of copending Application No. 17/393,578, Pub. No. US 2021/0364524 A1, published 11/25/2021, is withdrawn in view of the Terminal Disclaimer filed and approved 09/06/2022.
VII.	The provisional rejection of Claims 1-4, 6, 12 and 13 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 2 of copending Application No. 17/407,146, Pub. No. US 2021/0364524 A1, published 11/25/2021, in view of Kasagi et al., US 2014/0295468 A1, published 10/02/2014, is withdrawn in view of the Terminal Disclaimer filed and approved 09/06/2022.

Claim Objections
Claim 6 is objected to because of unnecessary recitation of Formula (4), which is identical to Formula (1) except for substituents R41 and R42 corresponding to R11 and R15 in Formula (1):  

    PNG
    media_image1.png
    217
    450
    media_image1.png
    Greyscale
                         
    PNG
    media_image2.png
    206
    361
    media_image2.png
    Greyscale




The following language is suggested: “The kit according to claim 1, wherein, in the compound represented by Formula (1), R11 and R15 each independently represents a phenyl group which may have a C1-C6 linear alkyl group as a substituent.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi et al., US 2014/0295468 A1, published 10/02/2014 (IDS submitted 03/02/2021), in view of Galangau et al., "Rational design of visible and NIR distyryl-BODIPY dyes from a novel fluorinated platform," Org. Biomol. Chem., 2010, vol. 8, pp. 4546-4553 (IDS submitted 10/23/2019).
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image3.png
    537
    802
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    283
    842
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    227
    847
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    147
    413
    media_image6.png
    Greyscale



With regard to Claims 1, 2 and 4, and the elected species (5), Kasagi et al., throughout the publication, and, for example, in Claims 7 and 9-11, teach:

    PNG
    media_image7.png
    525
    655
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    62
    669
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    382
    674
    media_image9.png
    Greyscale
Emphasis added.


With regard to Claim 3, Kasagi et al., in paragraphs [0082]-[0084], teach preparation of latex particles having a carboxyl group by co-polymerization of styrene and acrylic acid, which method is reproduced in Example 1 of the instant disclosure. 

    PNG
    media_image10.png
    281
    394
    media_image10.png
    Greyscale
   Styrene-acrylic polymer


With regard to Claims 12 and 13 and the elected species (7), Kasagi et al., in paragraph [0092], teach polymethyl methacrylate (PMMA) as a substrate wherein the substrate includes a detection area having the second binding substance and wherein the detection area is a metal film containing gold: 

    PNG
    media_image11.png
    367
    492
    media_image11.png
    Greyscale
 Emphasis added.


With regard to the elected species (1), Kasagi et al., in paragraph [0004], teach blood as a biological sample.  With regard to the elected species (2), Kasagi et al., in paragraph [0044], teach progesterone as a target substance.  With regard to the elected species (3), although Kasagi et al. do not expressly teach an anti-progesterone (anti-PRG) antibody as a first binding substance, its use is implied for detecting progesterone as a target substance.  
With regard to the elected species (4), in paragraphs [0052]-[0054], Kasagi et al. teach the third binding substances and substances exhibiting binding properties with respect to the first binding substances, including substances which have a site similar to the test substance and have an epitope that is recognized by the first binding substances similarly to the test substance: 

    PNG
    media_image12.png
    179
    488
    media_image12.png
    Greyscale
 


    PNG
    media_image13.png
    115
    485
    media_image13.png
    Greyscale
 Emphasis added.


In paragraph [0064], Kasagi et al. teach that, in the competitive method, a compound that has a site similar to the test substance and has an epitope which is recognized by the first binding substances similarly to the test substance is immobilized onto a substrate to form a reaction site.  Although Kasagi et al. do not specifically teach a progesterone-albumin conjugate, as evidenced by Posthuma-Trumpie et al., “Development of a competitive lateral flow immunoassay for progesterone: influence of coating conjugates and buffer components,” Anal. Bioanal. Chem., 2008, vol. 392, pp. 1215–1223 (PTO-892 mailed 01/18/2022), the use of the progesterone-albumin conjugate as a coating conjugate in competitive immunoassays for progesterone is well-established in the art.
In paragraph [0085], Kasagi et al. teach a fluorescence dye NK 136 to be used as a particle label.

    PNG
    media_image14.png
    179
    1337
    media_image14.png
    Greyscale




Kasagi et al. do not teach a dye according to Formula (1) to be used as a particle label.
Galangau et al., throughout the publication, and, for example, in Introduction, teach that 4,4-Difluoro-4-bora-3a,4a-diaza-s-indacene, commonly known as the trademarked name BODIPY, has been widely recognized as a very convenient fluorophore, and BODIPYs are commercially available as biological labels.  In Abstract, Galangau et al. teach that distyryl-BODIPY analogues are synthesized from a novel fluorinated platform, 8-pentafluorophenyl-BODIPY, and the pentafluorobenzene leads to larger red shifts of absorption and emission compared to previously reported analogues.  At Scheme 2, Galangau et al. teach the distyryl-BODIPY analogues encompassed by the compounds of Formula (1) of the instant Claim 1, and, among them, Compound 2b, which is identical to Compound (2) of the instant application:

    PNG
    media_image15.png
    345
    347
    media_image15.png
    Greyscale
  
    PNG
    media_image16.png
    367
    810
    media_image16.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the 8-pentafluorophenyl, distyryl-BODIPY analogues, taught Galangau et al., for labelling a first particle in the kit, taught by Kasagi et al.
One of ordinary skill in the art would have been motivated to have made and used the 8-pentafluorophenyl, distyryl-BODIPY analogues, taught Galangau et al., for labelling a first particle in the kit, taught by Kasagi et al., because it would be desirable to incorporate dyes, which have larger red shifts of absorption and emission compared to previously reported analogues, as taught Galangau et al. 
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used the 8-pentafluorophenyl, distyryl-BODIPY analogues, taught Galangau et al., for labelling a first particle in the kit, taught by Kasagi et al., because the use of BODIPYs as labels was well-known in the art, as taught Galangau et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kasagi et al., US 2014/0295468 A1, published 10/02/2014 (IDS submitted 03/02/2021), in view of Galangau et al., "Rational design of visible and NIR distyryl-BODIPY dyes from a novel fluorinated platform," Org. Biomol. Chem., 2010, vol. 8, pp. 4546-4553 (IDS submitted 10/23/2019), as applied to Claims 1-4, 12 and 13 above, and further in view of Rurack et al., US 2011/0054187 A1, published 03/03/2011 (IDS submitted 10/23/2019).
The teachings of Kasagi et al. and Galangau et al. are discussed above and incorporated herein in its entirety.
Neither Kasagi et al. nor Galangau et al. teach the compound represented by Formula (1), wherein R11 and R15 each independently represents a phenyl group which may have a C1-C6 linear alkyl group as a substituent.
Rurack et al., throughout the publication, and, for example, in Abstract, teach the difluoroboradiazaindacene dyes: 

    PNG
    media_image17.png
    426
    493
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    221
    488
    media_image18.png
    Greyscale
 Emphasis added.


Accordingly, Rurack et al. teach a genus of compounds encompassing the species, taught by Galangau et al., such as, for example, Compound 2d.
With regard to Claim 6, Rurack et al. teach R2 to be C1-C4 alkyl and R3 to be alkyl, aryl or vinyl aryl, but do not expressly teach R2, which corresponds to R41 and R42 of compounds of Formula (4) of the instant Claim 6, to be phenyl.  As one of skill in the art would have known, the most basic aryl group is phenyl:

    PNG
    media_image19.png
    204
    1007
    media_image19.png
    Greyscale


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used R2 = aryl, such as phenyl, in the difluoroboradiazaindacene compounds, taught by combination of Galangau et al. and Rurack et al., because compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See MPEP § 2144.09.
In paragraphs [0019]-[0020], Rurack et al. teach that the difluoroboradiazaindacene dyes solve or at least minimize one or more of the drawbacks with the BODIPY dye such as that its use is typically limited to a wavelength range between 470 and 530 nm.  In addition, a Stokes shift ranging from 5 to 15 nm is a limiting factor for many applications. In particular, this property is a drastic disadvantage for use in single molecule spectroscopy and in multiplexing applications.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the difluoroboradiazaindacene dyes, taught by combination of Galangau et al. and Rurack et al., for labelling a first particle in the kit, taught by Kasagi et al.
One of ordinary skill in the art would have been motivated to have made and used the difluoroboradiazaindacene dyes, taught by combination of Galangau et al. and Rurack et al., for labelling a first particle in the kit, taught by Kasagi et al., because it would be desirable to incorporate dyes, which have larger red shifts of absorption and emission compared to previously reported analogues, as taught Rurack et al. 
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used the difluoroboradiazaindacene dyes, taught by combination of Galangau et al. and Rurack et al., for labelling a first particle in the kit, taught by Kasagi et al., because the use of BODIPYs as labels was well-known in the art, as taught by Rurack et al.

No prior art teaching the elected species (6) Compound (5) as a compound represented by Formula (1) was found:

    PNG
    media_image20.png
    253
    276
    media_image20.png
    Greyscale


Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
At pages 11-12 of the Remarks, Applicant argues that:

    PNG
    media_image21.png
    346
    1068
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    162
    1027
    media_image22.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, Applicant’s argument with regard to the 103 rejections of the claims over Kasagi et al. in view of either Rurack et al. or Hecht et al. are moot in view of withdrawal of the rejections.
Second, Applicant did not provide any reasons explaining how the claims avoid the references or distinguish from them.
Third, it is the Examiner’s position that it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the 8-pentafluorophenyl, distyryl-BODIPY analogues, taught Galangau et al., such as Compound 2b, which is identical to Compound (2) of the instant application, for labelling a first particle in the kit, taught by Kasagi et al., because it would be desirable to use dyes, which have larger red shifts of absorption and emission compared to previously reported analogues, as taught Galangau et al.  One of ordinary skill in the art would have had a reasonable expectation of success in having made and used the 8-pentafluorophenyl, distyryl-BODIPY analogues, taught Galangau et al., for labelling a first particle in the kit, taught by Kasagi et al., because the use of BODIPYs as labels was well-known in the art, as taught Galangau et al.
Fourth, it is the Examiner position that the provided experimental data are not sufficient to establish that high-precision measurement across a wide concentration range of a target substance can be achieved using the genus of compounds covering by Formula (1).  The Examiner position is based on the following facts.  As stated in the specification as filed (See Example 1), a high-precision measurement across the wide concentration range of a target substance was achieved for the high luminescent particles.  The disclosed species, i.e., Compounds (1)-(12), are limited to a compound of Formula (1), wherein both R11 and R15 are either ethyl, 2,4,6-trimethylphenyl or 2-(2,4,6-trimethylphenyl)ethynyl; both R12 and R14 are methyl; R13 is 3,5-trifluoromethylphenyl, 2,3,5,6-tetrafluorophenyl, 2,3,4,5,6-pentafluorophenyl or 2,4,6-trimethylphenyl; both Ar1 and Ar2 are either phenyl, 2-methylphenyl, 2,4,6-trimethylphenyl, 2,6-dimethoxyphenyl, 2,4,6-trimethoxyphenyl or naphthyl; X1=X2=F; and both L1 and L2 represents Formula (L-1).


    PNG
    media_image23.png
    209
    821
    media_image23.png
    Greyscale



    PNG
    media_image24.png
    427
    923
    media_image24.png
    Greyscale



The fluorescence intensity (relative value) of the disclosed fluorescent latex particles varies from 12.1 for Compounds (1),(5) to 7.0 for Compound (5) and 5.8 for Compound (1) (See Table 3 of the specification).  In the absence of further experimental data, this raises justified doubts about whether substantially all compounds (i.e., embodiments) falling within the scope of the claims do possess the desired activity.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678